Citation Nr: 0121763	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  96-41 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-operative lumbar 
disc syndrome with spinal fusion.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney

 	
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1956 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following remands to the RO in 
April 1998 and January 1999.  

The Board initially issued a decision in this case in 
December 1999.  The Board found new and material evidence to 
reopen the veteran's previously denied claim for service 
connection but denied the reopened claim on the merits.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion by the parties, in an April 2001 Order, the Court 
vacated that portion of the December 1999 Board decision that 
denied the service connection claim and remanded the case to 
the Board.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA redefines VA's obligations with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the joint motion to the Court indicated that 
the case must be remanded to the Board for determination as 
to which, if any, provisions of the VCAA were applicable to 
the veteran's claim.  By letter dated in July 2001, the Board 
provided the veteran and his representative time in which to 
submit additional evidence or argument before the Board 
considered his claim.  In his July 2001 response, the 
veteran's representative stated that the veteran intended to 
submit additional evidence and argument and to avail himself 
of the claims assistance required by the VCAA.  He added 
that, under the circumstances, it appeared that the 
development of evidence, along with initial consideration of 
evidence to be submitted by the veteran, would be best 
accomplished by the RO rather than the Board.  The veteran's 
attorney therefore requested a remand.   

Considering the veteran's intent to submit additional 
evidence, and his apparent desire to have that evidence 
initially considered by the RO, the Board finds that a remand 
is in order.  On remand, the RO should consider what 
additional notification or development action, if any, is 
required under the VCAA and ensure that all appropriate 
development is undertaken.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should then readjudicate the 
claim for service connection for post-
operative lumbar disc syndrome with spinal 
fusion.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

